FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549  Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofMay 2016 Commission File Number: 001-10306  The Royal Bank of Scotland Group plc  RBS, Gogarburn, PO Box 1000 Edinburgh EH12 1HQ  (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1):  Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-   The following information was issued asCompany announcements in London, England and is furnished pursuant to General Instruction B to the General Instructions to Form 6-K:  Exhibit No. 1 Total Voting Rights and Capital changes dated 29April 2016 Exhibit No.2 Director/PDMR Shareholding dated11May 2016 Exhibit No.1 The Royal Bank of Scotland Group plc Total Voting Rights and Capital changes - Conformity with the Disclosure and Transparency Rules In conformity with the Disclosure and Transparency Rules, The Royal Bank of Scotland Group plc ('RBSG') hereby notifies the following in respect of its issued share capital with voting rights as at 29 April 2016:- Share Class and nominal value Number of Shares issued Voting rights per share Total Voting rights - 29 April 2016 Ordinary shares of £1 4 11% Cumulative Preference Shares of £1 4 5.5% Cumulative Preference Shares of £1 4 Total: of which none are held in Treasury. Shareholders may use the above figures for their calculations to determine whether they are required to notify their interest in, or a change to their interest in the Company under the FCA's Disclosure and Transparency Rules. Exhibit No. 2 The Royal Bank of Scotland Group plc 11 May 2016 NOTIFICATION OF TRANSACTIONS OF PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY ("PDMRs") IN ACCORDANCE WITH DTR3.1.2R AND DTR 3.1.4R 1. The Royal Bank of Scotland Group plc (the "Company") announces that ordinary shares of £1 each in the Company ("Shares") were delivered to the PDMRs on 11 May 2016, as set out below. The Shares delivered represent payment of a fixed share allowance for the six month period ended 30 June 2016. The number of Shares delivered, the number of Shares withheld to meet associated tax liabilities and the number of Shares retained by each PDMR is as follows:- PDMR No. of Shares delivered No. of Shares withheld to satisfy associated tax liability No. of Shares retained Elaine Arden Mark Bailie Chris Marks Leslie Matheson Ross McEwan SimonMcNamara Jonathan Pain Alison Rose David Stephen Ewen Stevenson David Wheldon The market price used to determine the number of Shares delivered was £2.163. Shares retained after payment of associated tax liabilities are held on behalf of PDMRs in the Computershare Retained Share Nominee account and will be released in instalments over a five year period. In February 2016, Mr McEwan confirmed that he intended to transfer half of his 2016 fixed share allowance to charity. In light of this commitment, he will transfer half of his retained shares to charity when they are released over the course of the five year period. 2. The Company also announces that on 10 May 2016 Mr McEwan transferred 15,350 Shares to charity for nil consideration. The transfer is in line with the commitment Mr McEwan made in February 2015 not to benefit from his 2015 fixed share allowance. Following the transfer tocharity, Mr McEwan has relinquished all legal and beneficial rights to the Shares. For further information contact:- RBS Media Relations - +44(0) Person responsible for making notification:- Aileen Taylor, Company Secretary Date:31May 2016 THE ROYAL BANK OF SCOTLAND GROUP plc (Registrant) By: /s/ Jan Cargill Name: Title: Jan Cargill Deputy Secretary
